Citation Nr: 1443636	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel








INTRODUCTION

The Veteran had active service in the Air Force from August 1957 to April 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss.  

In September 2013, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

Resolving doubt in the favor of the Veteran, his bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system such as sensorineural hearing loss to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his bilateral hearing loss disability is related to noise exposure sustained in active service.  Specifically, he lived and worked for two years next to the flight line without hearing protection and was exposed to noise from aircraft engines.  The Veteran has reported that at his separation examination, he was told that he had 20 percent hearing loss.   

Here, VA was unable to locate service treatment records corroborating the Veteran's assertion of an in-service injury, as the majority of his service personnel records and service treatment records were not available for review.  His service records appear to have been destroyed by fire.  A search for alternate service records was unsuccessful.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, the Veteran's certificate of discharge, form DD-214, and identification passes confirm that he was an aircraft mechanic.  Additionally, a February 2011 statement from a former service member corroborates the Veteran's statement that he worked on flight lines and was never issued hearing protection.  Therefore, the Board concedes the Veteran's noise exposure while in active service

The Board also concludes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.

A July 2010 VA audiology examination confirmed the Veteran's diagnosis of bilateral hearing loss disability and concluded that an opinion regarding hearing loss could not be provided without resort to mere speculation because no audiological information could be found in the claims folder.  The examiner recommended that the Veteran be examined by an Ear, Nose and Throat (ENT) physician to rule out middle ear pathology.  

Additionally, in support of his claim, the Veteran submitted an October 2012 letter from his private physician, R.S., M.D., noting that the Veteran had noise induced hearing loss.

The Board remanded this claim for another VA examination by an otolaryngologist or someone with equivalent expertise and training.  To this end, the Veteran had VA examinations in October 2013 to determine if his bilateral hearing loss was related to active service and if he had any middle ear pathology.  The examiner, however, concluded that an opinion regarding hearing loss could not be provided without resort to mere speculation because no audiological information could be found in the claims folder.  Regarding his middle ear pathology, there was evidence of a healed tympanic membrane perforation on his left side.  This examiner deferred his opinion until he had an opportunity to review the claims file; specifically, the Veteran's STRs, enlistment and separation examinations.  However, as already noted above, these records are unavailable.

Resolving doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  The VA examinations show that the Veteran has a current bilateral hearing loss disability.  The evidence of record demonstrates that the Veteran was exposed to acoustic trauma in service while working as an aircraft mechanic on the flight line.  The Veteran's statement that he experienced hearing loss in service and it has progressively worsened since then is competent and credible.  Although no rationale was provided, his private examiner diagnosed "noise induced hearing loss."

Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


